NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 KEVIN L. HOBSON,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7052
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-3412, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: July 28, 2015
                ______________________

   KEVIN L. HOBSON, Scottsdale, AZ, pro se.

    HEIDI L. OSTERHOUT, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD; Y. KEN LEE, CHRISTINA L. GREGG,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                    HOBSON   v. MCDONALD



                  ______________________

    Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
NEWMAN, Circuit Judge.
     Kevin L. Hobson appeals the decision of the United
States Court of Appeals for Veterans Claims (Veterans
Court), affirming the decision of the Board of Veterans’
Appeals denying benefits for his right-knee arthri-
tis/degenerative joint disease (DJD) on the ground that it
is not related to his military service. The Veterans Court
also dismissed Mr. Hobson’s appeal concerning benefits
for post-traumatic stress disorder and whole body DJD,
on the ground that these claims had been referred by the
Board to the regional office for additional development.
                       DISCUSSION
     Mr. Hobson expresses concern that the Veterans
Court declined to review issues that the Board had re-
ferred to the regional office. The Veterans Court has
responsibility and authority to review “decisions of the
Board.” 38 U.S.C. § 7252(a). “A ‘decision’ of the Board,
for purposes of the Veterans Court’s jurisdiction under
section 7252, is the decision with respect to the benefits
sought by the veteran: those benefits are either grant-
ed . . . or they are denied.” Maggitt v. West, 202 F.3d
1370, 1376 (Fed. Cir. 2000).
    The Veterans Court correctly ruled that it lacked ju-
risdiction to review the claims that had been referred by
the Board to the regional office for further development.
See Kirkpatrick v. Nicholson, 417 F.3d 1361, 1364 (Fed.,
Cir. 2005) (“We agree with the Secretary that the Board’s
remand in this case was not a ‘decision’ within the mean-
ing of Maggitt and section 7104(d)(2).”). The referral to
the regional office was not a “decision” of the Board. 38
U.S.C. § 7104(d)(2) provides that “[e]ach decision of the
HOBSON   v. MCDONALD                                        3



Board shall include . . . (2) an order granting appropriate
relief or denying relief.” See Kirkpatrick, 417 F.3d at 1364
(“Our definition of ‘decision’ in section 7252 is in line with
the definition of a Board decision in 38 U.S.C. § 7104, the
Board’s jurisdictional statute.”).
    Mr. Hobson claimed entitlement to service connection
for right-knee DJD as a result of exposure to ionizing
radiation. The Board reviewed the avenues by which Mr.
Hobson could establish service connection. 38 C.F.R.
§ 3.309(d) provides that a radiation related disease is
presumptively service connected if manifested in a “radia-
tion-exposed veteran,” defined as a veteran who partici-
pated in a “radiation-risk activity.” 38 C.F.R. § 3.311
provides presumptive service connection of certain “radio-
genic” diseases listed under subsection 3.311(b)(2), if the
Veteran Affairs Under-Secretary for Benefits determines
that the diseases are related to ionizing radiation expo-
sure while in service or if they are otherwise medically
linked to ionizing radiation exposure.
    In addition, diseases not listed under subsection
3.311(b)(2) may be considered radiogenic “if the claimant
has cited or submitted competent scientific or medical
evidence that the claimed condition is a radiogenic dis-
ease.” 38 C.F.R. § 3.311(b)(4). These regulations state
special procedures to develop the veteran’s claim, includ-
ing obtaining a radiation dose estimate. 38 C.F.R.
§ 3.311(a). The Board found that Mr. Hobson’s right-knee
DJD is not a listed radiogenic disease under subsection
3.311(b)(2) and that “the evidence does not reflect that
[Mr. Hobson] suffers from a radiogenic disease.” Bd. Vet.
App. Op. at 10 (Nov. 6, 2013).
    The Board also considered entitlement to service con-
nection under 38 C.F.R. §§ 3.303, 3.307(a)(3), and
3.309(a). Section 3.303 provides for service connection for
a disability resulting from a disease or injury incurred in,
or aggravated by, active military service. “For the show-
4                                      HOBSON   v. MCDONALD



ing of chronic disease in service there is required a combi-
nation of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated find-
ings or a diagnosis including the word ‘Chronic.’” Id.
§ 3.303(b). Under §§ 3.307(a)(3) and 3.309(a), chronic
diseases such as arthritis are presumptively service-
connected if manifested to a compensable degree within
one year of the veteran’s discharge from service.
    We conclude that no error of law or regulation ap-
pears in this action. Given the statutory limits on our
jurisdiction, we cannot review the Board’s application of
law to the facts. We take note that Mr. Hobson’s allega-
tions of discrimination and bias are accompanied by no
support.
    The decision of the Court of Appeals for Veterans
Claims is
                      AFFIRMED.
    No costs.